DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 1 limitation “a mixing tool” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. Paragraph 43 of the specification teaches blades, paddles, whisks, beaters and spatulas which are considered examples of sufficient structure.
None of the dependent claims recite sufficient structure for “a mixing tool” and are considered invoking a means plus function for “a mixing tool.”
Claim 5 is no longer considered invoking a means plus function for “a mixing element” since the limitation has been amended to a static mixer which is sufficient structure.
Allowable Subject Matter
Claims 1-14 and 19 are allowed. The remarks mailed 8/3/2022 have been considered and are persuasive. Additionally, U.S. Publication 2018/0035841 to Savino teaches a mixing chamber with an inlet at the top for both dry material (206) and water (item 113) and a rotating stirrer (proximate item 205) and is capable cycling sanitation fluid for cleaning (paragraph 0011). However, Savino is silent to the paste located in an enclosure (the paste is considered required by claim 1) and the mixing chamber having two inlets as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774